Case:20-01045-KHT Doc#:1 Filed:02/14/20               Entered:02/14/20 16:19:46 Page1 of 5




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                                )
                                      )
COOL FROOTZ, LLC,                     )              Case No. 18-18234-KHT
                                      )
                        Debtor.       )              Chapter 7
_____________________________________ )
                                      )
HARVEY SENDER, Chapter 7 Trustee,     )              Adv. Proc. No.
                        Plaintiff,    )
v.                                    )
                                      )
GOOGLE, LLC.,                         )
                        Defendant.    )


                                        COMPLAINT


       HARVEY SENDER, Chapter 7 Trustee, through his undersigned counsel, respectfully
submits his COMPLAINT against Google, LLC., and states as follows:

                                       JURISDICTION

         1.   This Court has core jurisdiction over this action pursuant to 28 U.S.C. §
              157(b)(2)(A), (B), (E), (F), and (O). This Court also has jurisdiction over matters
              arising in or related to a case under Title 11, pursuant to 28 U.S.C. § 1334.

         2.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           PARTIES

         3.   Harvey Sender is the Chapter 7 Trustee (the “Trustee”) for the Debtor’s bankruptcy
              estate and conducts business in the State of Colorado at 600 17 th Street, Suite 2800
              South, Denver, Colorado 80202.

         4.   Google, LLC (the “Defendant”) is a Delaware limited liability company that conducts
              business in the State of Colorado. Defendant’s principal place of business is located
              at 1600 Amphitheatre Parkway, Mountain View, CA 94043. Defendant can also be
              served through its Registered Agent, Corporation Service Company at 1900 W.
              Littleton Boulevard, Littleton, Colorado 80120.


                                               -1-
Case:20-01045-KHT Doc#:1 Filed:02/14/20           Entered:02/14/20 16:19:46 Page2 of 5




                             GENERAL ALLEGATIONS

     5.    Cool Frootz, LLC (the “Debtor”) filed for relief under Chapter 11 of the Bankruptcy
           Code on September 20, 2018 (the “Petition Date”). The case was converted to a case
           under Chapter 7 by order dated February 15, 2019.

     6.    The Trustee is the duly appointed Chapter 7 Trustee for the Debtor’s bankruptcy
           case.

     7.    According to the Debtor’s records, it paid the Defendant the sum of $60,380.36 (the
           “Transfer”) within the 90-days prior to the Petition Date.

     8.    On December 23, 2019, the Trustee wrote to the Defendant, identifying the Transfer
           and seeking a response, including any defenses which Defendant might have.
           Defendant never responded to that letter.

     9.    Pursuant to 11 U.S.C. §547(f), the Debtor was insolvent at the time of the Transfers
           were made to the Defendant.

                            FIRST CLAIM FOR RELIEF
                       (Avoidance of Transfer 11 U.S.C. § 547(b))

     10.   The Trustee incorporates by this reference the statements and allegations contained
           in paragraphs 1 through 9 as though more fully set forth herein.

     11.   Within the 90 days preceding the Petition Date, the Debtor made payments to the
           Defendant in the amount of not less than $60,380.36.

     12.   The Transfers constitute a transfer of the Debtor’s property within the meaning of 11
           U.S.C. §§101(54) and 547.

     13.   The Transfers were made to or for the benefit of the Defendant in its capacity as
           creditor of the Debtor.

     14.   The Transfers were made for or on account of an antecedent debt owed by the Debtor
           before the transfers were made.

     15.   The Transfers were made while the Debtor was insolvent.

     16.   The Transfers caused the Defendant to receive more than the Defendant would
           receive if:



                                            -2-
Case:20-01045-KHT Doc#:1 Filed:02/14/20                  Entered:02/14/20 16:19:46 Page3 of 5




                a.     The case were a case under Chapter 7 of the Bankruptcy Code;
                b.     The transfers had not been made; and,
                c.     The Defendant received payment of the debt to the extent provided by the
                       provisions of the Bankruptcy Code.

        17.    The Transfers, along with any other transfer or payment to or for the benefit of the
               Defendant, made within 90 days of the Petition Date, are avoidable under 11 U.S.C.
               § 547(b).

        18.    The Defendant is the initial transferee of the Transfers.

        19.    To the extent that the Transfers are avoided, pursuant to 11 U.S.C. §550, the Trustee
               is entitled to:

                a.     recover from the Defendant the property transferred; or,
                b.     the value of the property transferred at the time the Debtor filed for relief.

        WHEREFORE, the Trustee respectfully requests that this Court enter judgment in his favor
and against the Defendant pursuant to 11 U.S.C. §547(b) avoiding the transfers of the Debtor’s
property to the Defendant, and awarding the Trustee his taxable costs. In the alternative, the Trustee
respectfully requests that the Court enter a money judgment in the Trustee’s favor and against the
Defendant in an amount equal to the value the Debtor’s property transferred, plus prejudgment
interest from the date of the filing of the Trustee’s Complaint, the Trustee’s taxable costs, and such
other and further relief as may be appropriate.

                                SECOND CLAIM FOR RELIEF
                                (Preservation of Avoided Transfers)

        20.    The Trustee incorporates by this reference the statements and allegations contained
               in paragraphs 1 through 19 as though more fully set forth herein.

        21.    To the extent that any transfers of the Debtor’s’ real and personal property are
               avoided, the avoided transfers are preserved for the benefit of the Debtor’s
               bankruptcy estate.

       WHEREFORE, the Trustee respectfully requests that this Court enter judgment in his favor
and against Defendant preserving any and all avoided transfers against the Debtor’s real and personal
property for the benefit of the Debtors’ bankruptcy estate, and for such other and further relief as may
be appropriate.

                                THIRD CLAIM FOR RELIEF
                 (Turnover of Property of the Estate 11 U.S.C. §§542 and/or 543)



                                                  -3-
Case:20-01045-KHT Doc#:1 Filed:02/14/20                   Entered:02/14/20 16:19:46 Page4 of 5




       22.     The Trustee incorporates by this reference the statements and allegations contained
               in paragraphs 1 through 21 as though more fully set forth herein.

       23.     The Defendant is in possession and control of monies and property belonging to the
               Bankruptcy Estate, including the Transfers, or the proceeds therefrom, as more fully
               alleged above and below, all of which have value for the estate.

       24.     The Trustee made a demand upon the Defendant for turnover of the Transfers which
               was refused.

       25.     The Trustee is entitled to an order of the Court requiring the Defendant to turnover
               monies and property belonging to the Debtor’s bankruptcy estate, including the
               Transfers, or to account for such property and turnover the value thereof. 11 U.S.C.
               §§ 542 & 543.

        WHEREFORE, the Trustee, respectfully requests that this Court enter judgment in his favor
and against the Defendant, for the turnover monies and property belonging to the bankruptcy estate,
including but not limited to, all of the Transfers, or to account for such property and turnover the
value thereof, pursuant to 11 U.S.C. §§542 and/or 543, and for such other and further relief as the
Court deems appropriate.


                                FOURTH CLAIM FOR RELIEF
                                     (11 U.S.C. § 502)

       26.     The Trustee incorporates by this reference the statements and allegations contained
               in paragraphs 1 through 25 as though more fully set forth herein.

       27.     11 U.S.C. §502(d) provides:

               . . . [T]he court shall disallow any claim of any entity from which
               property is recoverable under section 542, 543, 550, or 553 of this
               title or that is a transferee of a transfer avoidable under section 522(f),
               522(h), 544, 545, 547, 548, 549 or 724(a) of this title, unless such
               entity or transferee has paid the amount, or turned over any such
               property, for which such entity or transferee is liable under section
               522(I), 542, 543, 550, or 553 of this title.

       28.     Until such time as the Defendant pays the amounts of the value of the Transfers to
               the Trustee, all claims asserted by the Defendant against the underlying bankruptcy
               estate must be disallowed in their entirety, pursuant to 11 U.S.C. §502(d).




                                                  -4-
Case:20-01045-KHT Doc#:1 Filed:02/14/20                Entered:02/14/20 16:19:46 Page5 of 5




       29.     The Trustee expressly reserves the right to object to any claims of the Defendant on
               any grounds other than 11 U.S.C. §502(d) in the underlying bankruptcy case.

       WHEREFORE, the Trustee respectfully requests that pursuant to 11 U.S.C. § 502(d), this
Court enter judgment in favor of the Trustee and against the Defendant disallowing any claims of
the Defendant against the bankruptcy estate until the Defendant pays the amounts of the value of the
Transfers to the Trustee, and for such other and further relief as may be appropriate.

                                      RIGHT TO AMEND

       30.     The Trustee reserves the right to amend this Complaint, the claims, defenses, and
               damages, under Fed.R.Civ.P. 15, as additional or supplemental facts and information
               becomes known under Fed.R.Civ.P. 26(a)(1).


       DATED this 14th day of February, 2020.

                                              Respectfully submitted,
                                              BUECHLER LAW OFFICE, L.L.C.


                                              /s/Jonathan M. Dickey
                                              ____________________________________
                                              Jonathan M. Dickey, #46981
                                              999 18th St., Suite 1230 S
                                              Denver, Colorado 80202
                                              Tel: 720-381-0045
                                              Fax: 720-381-0382
                                              Jonathan@kjblawoffice.com
                                              ATTORNEY FOR THE TRUSTEE




                                                -5-
